                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT


IN RE:
                                                              Case No. 16-30102-dof
      TIMOTHY WOOD,                                           Chapter 13 Proceeding
            Debtor.                                           Hon. Daniel S. Opperman
______________________________________/

             ORDER OVERRULING IN PART AND SUSTAINING IN PART
         DEBTOR’S OBJECTION TO PROOF OF CLAIM OF CITIZENS BANK, N.A.

         For the reasons stated in an Opinion of even date, the objection of the Debtor to the Proof

of Claim of Citizens Bank, N.A. is OVERRULED. Citizens Bank, N.A. must provide a response

to the qualified written request of Mr. Wood within 49 days of this Order.

Signed on June 21, 2019




                                                  1

  16-30102-jda       Doc 53     Filed 06/21/19        Entered 06/21/19 12:04:36     Page 1 of 1
